          Case 7:19-cv-08785-CS Document 5 Filed 11/25/19 Page 1 of 11

[Form of Stipulated Confidentiality
Agreement and Protective Order]

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELLE ANN CICCIARELLA,
INDIVIDUALLY AND ON BEHALF OF ALL
OTHERS SIMILARLY SITUATED,                                              7:19-cv-08785-CS

                       Plaintiff,

 v.                                                                   STIPULATED
                                                                    CONFIDENTIALITY
CALIFIA FARMS, LLC,                                                 AGREEMENT AND
                                                                 [PROPOSED]
                                                                 XXXXXXXX PROTECTIVE
                       Defendant.                                       ORDER



CATHY SEIBEL, District Judge:

       WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule

of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation

with any of the foregoing, and all other persons with actual notice of this Order will adhere to the

following terms, upon pain of contempt:

               1.      With respect to “Discovery Material” (i.e., information of any kind

produced or disclosed in the course of discovery in this action) that a person has designated as
          Case 7:19-cv-08785-CS Document 5 Filed 11/25/19 Page 2 of 11



“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as expressly permitted hereunder:

               2.      The Party or person producing or disclosing Discovery Material

(each, “Producing Party”), which may include a nonparty to this litigation who

produces or discloses Discovery Material either voluntarily or pursuant to a subpoena,

may designate as Confidential only the portion of such material that it reasonably and

in good faith believes consists of:

               (a)     previously non-disclosed financial information (including without

                       limitation profitability reports or estimates, percentage fees, design fees,

                       royalty rates, minimum guarantee payments, sales reports, and sale

                       margins);

               (b)     previously non-disclosed material relating to ownership or control of any

                       non-public company;

               (c)     previously non-disclosed business plans, product-development

                       information, product formulations or ingredients, or marketing plans;

               (d)     any information of a personal or intimate nature regarding any individual;

               (e)     any information required by law or regulation to be protected from public

                       disclosure; or

               (f)     any other category of information given confidential status by this Court

                       after the date of this Order.

               3.      With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the




                                                  2
           Case 7:19-cv-08785-CS Document 5 Filed 11/25/19 Page 3 of 11



protected portion in a manner that will not interfere with legibility or audibility (or, if the

Discovery Material is produced in a form not appropriate for such stamping or marking, by

notifying the other Parties in writing at the time of production that the Discovery Material is

Confidential; and (b) producing for future public use another copy of said Discovery Material

with the confidential information redacted.

                4.      A Producing Party or its counsel may designate deposition exhibits or

portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the entire

deposition transcript as if it had been designated Confidential.

                5.      If at any time before the termination of this action a Producing Party

realizes that it should have designated as Confidential some portion(s) of Discovery Material that

it previously produced without limitation, the Producing Party may so designate such material by

notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential. In addition, the Producing Party

shall provide each other Party with replacement versions of such Discovery Material that bears

the “Confidential” designation within two business days of providing such notice.




                                                   3
          Case 7:19-cv-08785-CS Document 5 Filed 11/25/19 Page 4 of 11



               6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; (c) a waiver of any proprietary or other rights to or in any Confidential information;

(d) a limitation on counsel’s right to render advice to the Party or Parties whom counsel

represents in this litigation and, in the course thereof, relying upon any Confidential information;

(e) a limitation on a Producing Party’s right to make use of its own Confidential information; or

(f) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

               7.      Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

               (a)     the Parties to this action, their insurers, and counsel to their insurers;

               (b)     counsel retained specifically for this action, including any paralegal,

                       clerical, or other assistant that such outside counsel employs and assigns to

                       this matter;

               (c)     outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       matter;

               (d)     any mediator or arbitrator that the Parties engage in this matter or that this

                       Court appoints, provided such person has first executed a Non-Disclosure

                       Agreement in the form annexed as Exhibit A hereto;

               (e)     as to any document, its author, its addressee, and any other person

                       indicated on the face of the document as having received a copy;




                                                  4
          Case 7:19-cv-08785-CS Document 5 Filed 11/25/19 Page 5 of 11



               (f)     any witness who counsel for a Party in good faith believes may be called

                       to testify at trial or deposition in this action, provided such person has first

                       executed a Non-Disclosure Agreement in the form annexed as Exhibit A

                       hereto;

               (g)     any person a Party retains to serve as an expert witness or otherwise

                       provide specialized advice to counsel in connection with this action,

                       provided such person has first executed a Non-Disclosure Agreement in

                       the form annexed as Exhibit A hereto;

               (h)     stenographers engaged to transcribe depositions the Parties conduct in this

                       action; and

               (i)     this Court, including any appellate court, its support personnel, and court

                       reporters.

               8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), 7(g), above, counsel must provide a copy of this Order to

such person, who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said counsel

must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               9.      This Order binds the Parties and certain others to treat as Confidential any

Discovery Materials so classified. The Court has not, however, made any finding regarding the

confidentiality of any Discovery Materials, and retains full discretion to determine whether to

afford confidential treatment to any Discovery Material designated as Confidential hereunder.




                                                  5
          Case 7:19-cv-08785-CS Document 5 Filed 11/25/19 Page 6 of 11



All persons are placed on notice that the Court is unlikely to seal or otherwise afford confidential

treatment to any Discovery Material introduced into evidence at trial, even if such material has

previously been sealed or designated as Confidential.

               10.     In filing Confidential Discovery Material with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. In accordance with Rule

4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and, by email sent contemporaneously with the public filing

of the redacted copy, opposing counsel with unredacted courtesy copies of the Confidential

Court Submission. In accordance with Rule 4(A) of this Court’s Individual Rules of Practice in

Civil Cases, any Party that seeks to file Confidential Discovery Material under seal must file an

application and supporting declaration justifying—on a particularized basis—the sealing of such

documents. The parties should be aware that the Court will unseal documents if it is unable to

make “specific, on the record findings . . . demonstrating that closure is essential to preserve

higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

               11.     Any Party who objects to any designation of confidentiality may at any

time before the trial of this action serve upon counsel for the Producing Party a written notice

stating with particularity the grounds of the objection. If the Parties cannot reach agreement

promptly, counsel for all affected Parties will address their dispute to this Court in accordance

with paragraph 2(C) of this Court’s Individual Practices. A Party’s failure to assert an objection




                                                  6
           Case 7:19-cv-08785-CS Document 5 Filed 11/25/19 Page 7 of 11



or to raise a dispute before the Court at any time prior to the trial of this action shall not be

construed to be a waiver of the objection or evidence of estoppel or laches.

                12.     Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court in accordance with Rule 2(C) of this Court’s

Individual Rules of Practice in Civil Cases.

                13.     Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any other purpose or in any other litigation proceeding. Nothing contained in this Order,

however, will affect or restrict the rights of any Party with respect to its own documents or

information produced in this action.

                14.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.




                                                   7
          Case 7:19-cv-08785-CS Document 5 Filed 11/25/19 Page 8 of 11



               15.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material.

               16.     The inadvertent production of Discovery Materials containing information

protected from disclosure by the attorney-client privilege, work-product doctrine or any other

privilege or immunity shall not constitute, and shall not be used as a basis for claiming, a waiver

of such privilege or protection, and shall be without prejudice to the right of any Party to claim

that such Discovery Materials are protected from disclosure. The Producing Party may request

the return or destruction of such Discovery Materials, provided that the Producing Party asserts

the privilege within seven days after discovering the inadvertent delivery of such Discovery

Materials. In the event of any dispute with respect to whether such Discovery Materials are

protected from disclosure, the Party claiming that such Discovery Materials are protected from

disclosure must notify all Parties in writing of the nature of the claim, including specifically

identifying the Discovery Materials at issue. The Parties shall then confer in good faith as to

whether such Discovery Materials are protected from disclosure. If the Parties are unable to

reach agreement, counsel for all affected Parties will address their dispute to this Court in

accordance with paragraph 2(C) of this Court’s Individual Practices. From the time that the

Producing Party notifies the other Parties until the issue is resolved by agreement of the Parties

or by the Court, the Discovery Materials in question shall be treated as Confidential and also

shall not disclosed to any persons who had not already received it prior to being informed of the

inadvertent disclosure.

               17.     Within 60 days of the final disposition of this action—including all

appeals— all recipients of Confidential Discovery Material must either return it—including all




                                                  8
          Case 7:19-cv-08785-CS Document 5 Filed 11/25/19 Page 9 of 11



copies thereof— to the Producing Party, or destroy such material— including all copies thereof.

In either event, by the 60-day deadline, the recipient must certify its return or destruction by

submitting a written certification to the Producing Party that affirms that it has not retained any

copies, abstracts, compilations, summaries, or other forms of reproducing or capturing any of the

Confidential Discovery Material. Notwithstanding this provision, the attorneys that the Parties

have specifically retained for this action may retain an archival copy of all pleadings, motion

papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work product,

even if such materials contain Confidential Discovery Material. Any such archival copies that

contain or constitute Confidential Discovery Material remain subject to this Order.

               18.     This Order will survive the termination of the litigation and will continue

to be binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

               19.     This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.




                                                  9
       Case 7:19-cv-08785-CS Document 5 Filed 11/25/19 Page 10 of 11




     November 26, 2019
XXXXXXXXXXXXXX
      White Plains, New York
          Case 7:19-cv-08785-CS Document 5 Filed 11/25/19 Page 11 of 11

                                                                                         Exhibit A
                                                                       to Stipulated Confidentiality
                                                                    Agreement and Protective Order

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELLE ANN CICCIARELLA,
INDIVIDUALLY AND ON BEHALF OF ALL
OTHERS SIMILARLY SITUATED,                                              7:19-cv-08785-CS

                       Plaintiff,

 v.                                                                   NON-DISCLOSURE
                                                                        AGREEMENT
CALIFIA FARMS, LLC,

                       Defendant.




               I, _________________________________, acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and that

at the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.




                                               Name:
                                               Date:
